PETERSON, J.
The School Board of Osceola County appeals the Florida State Board of Education’s reversals of the School Board’s denial of two applications for the establish*982ment of a charter school by Academies of Excellence, Inc.
We affirm the State Board’s reversals for the reasons stated in School Board of Osceola County v. UCP of Central Florida, 905 So.2d 909 (Fla. 5th DCA 2005). Although additional jurisdictional issues were raised and reviewed by this court, we find no error and affirm.
AFFIRMED.
SAWAYA and MONACO, JJ., concur.